Citation Nr: 0833592	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  03-32 475	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to an initial compensable disability rating 
for service-connected recurrent ingrown big toenail, right 
foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel




INTRODUCTION

The veteran had active military service from June 1971 to 
June 1973 and November 1978 to November 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

The Board notes that the veteran relocated to Florida while 
his appeal was pending.  In May 2006, the Board reopened and 
remanded the veteran's claim for service connection for a 
psychiatric disorder to the Appeals Management Center, which 
sent all subsequent correspondence to the veteran at his 
Florida address.  In addition, all post-remand correspondence 
received from the veteran show the veteran's current address 
to be in Florida.  

In addition, in May 2006, the Board remanded a claim for 
service connection for a right foot toenail injury.  By an 
October 2007 rating decision, the Appeals Management Center 
granted service connection for recurrent ingrown big toenail, 
right foot.  This was a complete grant of the benefits sought 
by the veteran's appeal.  Thus, the only issue that is before 
the Board for review is the veteran's claim for service 
connection for a psychiatric disorder.

The issue of entitlement to an initial compensable disability 
rating for recurrent ingrown big toenail, right foot, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.


FINDING OF FACT

The medical evidence shows that a psychiatric disability for 
which service connection is available was not present in 
service or until many years thereafter and is not related to 
service or to an incident of service origin.


CONCLUSION OF LAW

A psychiatric disability for which service connection may be 
granted was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

In the present case, notice was provided to the veteran in 
January 2002, prior to the initial AOJ decision on his claim 
to reopen for service connection for a psychiatric disorder.  
Additional notice was provided to the veteran in May 2006.  
The Board finds that the notices provided fully comply with 
VA's duty to notify.  

Likewise, the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  He was told it was his responsibility to support 
the claim with appropriate evidence and has been given the 
regulations applicable to VA's duty to notify and assist.  
Indeed, the veteran submitted evidence in connection with his 
claim, which indicates he knew of the need to provide VA with 
information and evidence to support his claim.  Thus the 
Board finds that the purposes behind VA's notice requirement 
have been satisfied, and VA has satisfied its "duty to 
notify" the veteran, and any error in this regard is 
harmless.   

With respect to VA's duty to assist, VA is only required to 
make reasonable efforts to obtain relevant records that the 
veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002).  All efforts have been made to 
obtain relevant, identified and available evidence, and VA 
has notified the veteran of any evidence that could not be 
obtained.  VA, therefore, has made every reasonable effort to 
obtain all records relevant to the veteran's claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran was 
afforded VA examination on his claim in March 2007.  The 
Board also notes that a VA psychiatric examination was 
conducted in March 1983 and the report is in the claims file.

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim.

II.  Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1131 and 1137 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307 
and 3.309(a) (2007).  

As the Board noted in the May 2006 remand, the service 
medical records show that the veteran complained of anxiety 
in July 1980 and was treated by psychiatry and diagnosed to 
have chronic anxiety while still in service.  The Board also 
observed that the record shows that the veteran was denied 
service connection by the Board in March 1986 because the 
evidence showed he had only a personality disorder.  The 
Board, however, found that there was evidence that the 
veteran had been diagnosed as having severe anxiety neurosis 
in August 1983 by a private psychiatrist and that more recent 
medical evidence showed the veteran to be treated for 
schizophrenia, undifferentiated type, with psychosis.  Thus, 
the Board remanded for a VA examination to determine whether 
the veteran had a psychiatric disability that was related to 
or had its onset in service.  

The veteran underwent a VA examination in October 2007.  
Based upon review of the claims file and examination of the 
veteran, the examiner diagnosed the veteran to have a 
generalized anxiety disorder and a histrionic personality 
disorder.  

In light of the above, because it is undisputed that the 
veteran had complaints and a diagnosis of anxiety during 
service and currently has a diagnosis of a psychiatric 
disorder, the Board will focus on the evidence that relates 
to whether the condition is related to service or to a 
service-connected disability.  See Newhouse v. Nicholson, 497 
F.3d 1298, 1302 (Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).  

The Board's May 2006 remand for a VA examination instructed 
that the examiner provide an opinion whether any current 
disorder is related to the anxiety the veteran had in 
service.  In compliance with the Board's remand instruction, 
the veteran was afforded a formal VA examination in October 
2007.  At the outset of the examination report, the examiner 
indicated that he had reviewed the veteran's claims folder.  
After discussing the pertinent history and the findings of 
the mental status examination, the examiner opined that the 
veteran's current generalized anxiety symptoms were less 
likely than not due to the veteran's military experience.  
Rather, the examiner stated that the veteran's dysfunction 
appears to be more related to an histrionic personality 
disorder and, thus, the examiner opined that it is more 
likely than not that the anxiety and violent behavior noted 
in service were a manifestation of his longstanding 
personality disorder and erroneously labeled as anxiety.  The 
examiner's opinion was supported by the fact that it was 
unclear when the veteran's symptoms of chronic anxiety began 
as the veteran did not seem to be a reliable historian.  In 
addition, there were some notes in the record indicating that 
the veteran has a family history of psychiatric disorders.  

Although there are VA and private treatment records in the 
claims file showing treatment for anxiety neurosis, 
schizophrenia undifferentiated type, panic attacks and 
depression with suicidal ideation, none of these records 
provide an opinion that these psychiatric problems were 
related to the veteran's service or any incident of service 
origin.  

In reaching this determination, the Board notes that it does 
not question the sincerity of the veteran or his spouse that 
his anxiety symptoms are related to the veteran's service.  
As lay persons, however, they are not competent to establish 
a medical diagnosis or show a medical etiology merely by 
their own assertions because such matters require medical 
expertise.  See 38 C.F.R. § 3.159(a)(1) (2007) (Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions); see also Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Because 
the veteran and his spouse are not professionally qualified 
to offer a diagnosis or suggest a possible medical etiology, 
their statements are afforded little weight as to whether a 
nexus exists between the veteran's current psychiatric 
disorder and his military service.

Because the assessment of the October 2007 VA examiner 
constitutes the only competent medical evidence addressing 
whether the veteran's current anxiety disorder is related to 
his military service, the Board finds that the preponderance 
of the evidence is against the claim.  Consequently, service 
connection for a psychiatric disorder must be denied.  


ORDER

Entitlement to service connection for a psychiatric disorder 
is denied.


REMAND

In an October 2007 rating decision, the RO granted recurrent 
ingrown big toenail of the right foot and assigned a 
noncompensable evaluation, effective May 7, 2001.  In 
November 2007, the RO notified the veteran of the 
determination.  Later that month, the veteran filed a Notice 
of Disagreement (NOD) challenging the noncompensable 
evaluation.  There is no indication, however, that to date 
the RO has issued him a Statement of the Case (SOC) with 
respect to this claim.  Under the circumstances, the Board 
has no discretion and is obliged to remand this issue to the 
RO for the issuance of an SOC.  See Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. 
App. 433, 436 (1997).

Accordingly, this claim is REMANDED for the following:

The RO must issue the veteran an SOC with 
respect to his claim seeking a 
compensable rating for the veteran's 
recurrent ingrown big toenail of the 
right foot, to include notification of 
the need to timely file a Substantive 
Appeal to perfect his appeal on this 
issue.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


